Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-16-00331-CR

                             Rogelio RINCON, Jr.,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 379th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012CR2445
                   Honorable Ron Rangel, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED July 13, 2016.


                                        _________________________________
                                        Rebeca C. Martinez, Justice